NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            DEC 23 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
SHARI FERREIRA, individually and as              No.   18-16109
beneficiary of and successor in interest to
the estate of: deceased Zachary Daughtry,        D.C. No. 2:15-cv-01845-JAT

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

PAUL PENZONE; COUNTY OF
MARICOPA; JEFFREY ALVAREZ,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                     Argued and Submitted December 5, 2019
                            San Francisco, California

Before: SILER,** CLIFTON, and BYBEE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
       Plaintiff-Appellant Shari Ferreira appeals following a jury trial in her civil

case against Maricopa County and two of its officials. After her son, Zachary

Daughtry, a pretrial detainee in a Maricopa County jail, was killed by his cellmate,

she alleged that the defendants had deprived him of a constitutional right under

42 U.S.C. § 1983 and were grossly negligent under Arizona state law. The jury

found the defendants not liable for Daughtry’s death. Ferreira appeals several

rulings by the district court excluding evidence, as well as its failure to grant her

motion for a mistrial. We affirm.

       We review a district court’s evidentiary rulings for an abuse of discretion.

See, e.g., Wagner v. Cty. of Maricopa, 747 F.3d 1048, 1052 (9th Cir. 2013). A

district court abuses its discretion if its ruling is “illogical, implausible, or without

support in inferences that may be drawn from the record.” United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009). To reverse on the basis of an

erroneous evidentiary ruling, we must conclude not just that the district court

abused its discretion, but also that the error was prejudicial. See Wagner, 747 F.3d

at 1052.

       The district court excluded factual findings made by a different judge in a

separate, longstanding litigation against various Maricopa County officials—as

well as details about an expert report submitted in that case—finding them to be


                                             2
too general to support Ferreira’s theory of liability. It also excluded information

about the previous deaths of inmates in Maricopa County jails, finding them to be

too dissimilar from Daughtry’s case to be admissible under Fed. R. Evid. 403.1 It

also sustained objections to questions to witnesses about whether the defendants

conducted internal reviews after Daughtry’s death, and to admission of a

photograph of Daughtry’s cell taken after his death. After considering the reasons

given by the district court for its rulings, we conclude that the court did not abuse

its discretion.

       We also review a district court’s denial of a motion for mistrial for an abuse

of discretion. United States v. Segal, 852 F.2d 1152, 1155 (9th Cir. 1988). In

closing, defendants’ counsel made comments about the approach of Ferreira’s

attorneys that were inappropriate, ad hominem, and possibly false. The district

court declined to grant Ferreira’s motion for a mistrial based on these remarks,

noting that her attorneys had made statements about the conduct of the defendants’

lawyers during trial that might have been similarly inappropriate. Trial courts are

in a “better position than we to gauge the prejudicial effect of improper

comments.” Mateyko v. Felix, 924 F.2d 824, 828 (9th Cir. 1990). After reviewing


       1
         On appeal, Ferreira has moved for the panel to take judicial notice of the
fact of two jury verdicts in two cases resulting from the inmates’ deaths. We deny
the motion.
                                           3
the record, we conclude that the district court did not abuse its discretion in so

ruling.

      AFFIRMED.




                                           4